—In an action for a divorce and ancillary relief, the defendant wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Parga, J.), dated April 27, 1999, as granted the plaintiff husband’s motion for an attorney’s fee to defend her two prior appeals and the husband cross-appeals from so much of the same order as (1) limited the award of an attorney’s fee to $2,500 and (2) denied his application for an attorney’s fee for the cost of this motion.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs and disbursements.
Contrary to the defendant’s contentions, after reviewing the financial circumstances of the parties (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879), the Supreme Court providently exercised its discretion in granting the plaintiff a partial award of appellate counsel fees to defend the two prior appeals taken by the defendant (see, Delgado v Delgado, 160 AD2d 383).
Contrary to the plaintiff's contentions, given his sizable distributive award, the court providently exercised its discretion in limiting the amount of the attorney’s fee award. The court also properly determined the reasonable value of the services performed by the plaintiffs counsel and properly denied his request for an attorney’s fee in connection with his post-judgment motion.
The parties remaining contentions are without merit. O’Brien, J. P., Thompson, Sullivan and Altman, JJ., concur.